 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10

11   ROBERTO S. C.,                      )     NO. ED CV 19-873-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )     MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18                                 PROCEEDINGS

19

20         Plaintiff filed a complaint on May 8, 2019, seeking review of the

21   Commissioner’s denial of benefits.   The parties consented to proceed

22   before a United States Magistrate Judge on June 14, 2019.      Plaintiff

23   filed a motion for summary judgment on November 25, 2019.      Defendant

24   filed a motion for summary judgment on February 3, 2020.    The Court

25   has taken the motions under submission without oral argument.     See

26   L.R. 7-15; “Order,” filed May 14, 2019.

27   ///

28   ///
 1                                   BACKGROUND

 2

 3        Plaintiff, a former machinist/quality inspector, asserts

 4   disability since March 31, 2015, based on, inter alia, alleged type I

 5   diabetes, neuropathy and toe ulcers (Administrative Record (“A.R.”)

 6   47-49, 53, 67, 74, 82, 267-80, 305-06, 330).    An Administrative Law

 7   Judge (“ALJ”) reviewed the record and heard testimony from Plaintiff

 8   and a vocational expert (A.R. 15-27, 33-92).

 9

10        The ALJ found that Plaintiff has severe diabetes mellitus with

11   peripheral neuropathy, spondylosis of the lumbar spine, depressive

12   disorder, bilateral hip pain and posttraumatic injury (A.R. 17).

13   However, the ALJ also found that Plaintiff retains the residual

14   functional capacity to work:

15

16        Specifically, the claimant can lift, carry, push and pull up

17        to ten pounds occasionally and less than ten pounds

18        frequently; sit up to eight hours in an eight-hour workday

19        but after thirty minutes of sitting would need to stand and

20        stretch for less than three minutes before returning to

21        sitting.   The claimant can stand and/or walk for less than

22        two hours in an eight-hour workday but for twenty minutes at

23        a time.    The claimant can occasionally operate foot controls

24        bilaterally and occasionally climb ramps and stairs but

25        never climb ladders, ropes or scaffolds.   The claimant can

26        occasionally balance, stoop and crouch but never kneel or

27        crawl.    The claimant should avoid even moderate exposure to

28        unprotected heights and moving mechanical parts.   The

                                         2
 1        claimant can occasionally operate a motor vehicle but should

 2        avoid concentrated exposure to extreme cold and vibration.

 3        The claimant is able to perform simple, routine tasks; able

 4        to sustain concentration, persistence and pace for simple,

 5        routine work; able to make simple work-related decisions;

 6        can occasionally interact with supervisors, co-workers, and

 7        the general public as well as able to adapt to routine

 8        changes in simple work.

 9

10   (A.R. 20).    The ALJ summarized the medical record and discounted

11   Plaintiff’s allegations of subjective symptomatology as “not entirely

12   consistent with the objective medical evidence” (A.R. 21-25).       The ALJ

13   identified certain sedentary jobs Plaintiff assertedly could perform

14   (A.R. 26-27 (adopting vocational expert testimony at A.R. 87-91)).

15   The ALJ denied benefits (id.).   The Appeals Council denied review

16   (A.R. 1-3).

17

18                               STANDARD OF REVIEW

19

20        Under 42 U.S.C. section 405(g), this Court reviews the

21   Administration’s decision to determine if: (1) the Administration’s

22   findings are supported by substantial evidence; and (2) the

23   Administration used correct legal standards.     See Carmickle v.

24   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

25   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

26   682 F.3d 1157, 1161 (9th Cir. 2012).    Substantial evidence is “such

27   relevant evidence as a reasonable mind might accept as adequate to

28   support a conclusion.”   Richardson v. Perales, 402 U.S. 389, 401

                                         3
 1   (1971) (citation and quotations omitted); see also Widmark v.

 2   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

 3

 4         If the evidence can support either outcome, the court may

 5         not substitute its judgment for that of the ALJ.   But the

 6         Commissioner’s decision cannot be affirmed simply by

 7         isolating a specific quantum of supporting evidence.

 8         Rather, a court must consider the record as a whole,

 9         weighing both evidence that supports and evidence that

10         detracts from the [administrative] conclusion.

11

12   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

13   quotations omitted).

14

15                                  DISCUSSION

16

17         After consideration of the record as a whole, Defendant’s motion

18   is granted and Plaintiff’s motion is denied.   The Administration’s

19   findings are supported by substantial evidence and are free from

20   material1 legal error.   Contrary to Plaintiff’s arguments, the ALJ

21   properly considered Plaintiff’s subjective allegations and the

22   opinions of the consultative examiner.

23   ///

24   ///

25

26
           1
               The harmless error rule applies to the review of
27   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
28   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).

                                        4
 1   I.     Summary of Plaintiff’s Testimony and Statements

 2

 3          Plaintiff testified that he could not work primarily because of

 4   diabetic pressure sores/ulcers he gets on his toes from being on his

 5   feet (A.R. 47-48, 53, 67, 74, 82).         Plaintiff said he is on his feet

 6   up to four hours a day, and his doctors tell him to be on his feet

 7   less frequently (A.R. 47-48, 73, 83-84).        As of the July, 2018

 8   hearing, Plaintiff reportedly had one sore that had been on his toe

 9   since 2015 and another sore that has been on his toe since 2016 (A.R.

10   49).       Plaintiff estimated he could lift a maximum of 10 pounds (A.R.

11   85).       Plaintiff estimated he could walk for no more than 20 minutes at

12   a time before experiencing numbness in his hip (A.R. 49, 84).

13   Plaintiff claimed that the bottoms of his feet are always numb due to

14   neuropathy, so he does not feel pain when he walks, but Plaintiff also

15   claimed to feel pain from the toe ulcers (A.R. 49).        Plaintiff

16   estimated that he could sit for as many as 30 minutes at a time before

17   needing to get up “and circulate the numbness” (A.R. 84).        Plaintiff

18   claimed he could not sit for a sedentary job because of alleged pain

19   in his lower back and numbness in his right hip from surgery following

20   a car accident (when Plaintiff was 23 years old) (A.R. 57-58, 85).2

21   Plaintiff said he is “always nauseous” in the morning, which

22   supposedly prevents him from eating until the afternoon and which

23   supposedly interferes with his ability to concentrate to run machinery

24   (A.R. 56-57, 67, 69-70, 73).       Plaintiff also said he has depression

25   and anxiety from his health problems (A.R. 58-60, 72-73).

26   ///

27

28          2
                    Plaintiff is now 40 years old (A.R. 36).

                                            5
 1         In an Exertion Questionnaire dated December 7, 2016, Plaintiff

 2   claimed that he could not work as a machinist/quality inspector

 3   because that work assertedly requires that he be on his feet for an

 4   entire shift (A.R. 330).   Plaintiff reported that he suffers from

 5   pain, fatigue, numbness in his lower back and hip from having a metal

 6   plate put in his pelvis, diabetic neuropathy, chronic nausea and

 7   gastroparesis which supposedly interfere with his ability to stand and

 8   to stay focused at work (A.R. 330-32).   Plaintiff asserted that he

 9   could do housework for 20 minutes before getting fatigued from the

10   waist down (A.R. 332).   Plaintiff asserted that he requires 30 minutes

11   of rest per day (A.R. 332).   Plaintiff does not always nap, but if and

12   when he does, his nap lasts one to two hours (see A.R. 332).

13

14   II.   Summary of the Relevant Medical Record

15

16         The medical record consists largely of treatment notes from

17   Arrowhead Regional Medical Center for diabetes-related issues.    From

18   2014 to 2018, Plaintiff presented for fairly regular emergency room

19   treatment for insulin, epigastric and abdominal pain, and nausea and

20   vomiting associated with diabetic gastroparesis and ketoacidosis (A.R.

21   413-635, 785-99, 813-30, 841-60, 866-78, 893-911, 914-25, 930-41, 950-

22   71, 1021-33, 1039-47, 1060-73, 1076-79, 1156-93, 1366-1403, 1556-88,

23   ///

24   ///

25   ///

26   ///

27   ///

28

                                        6
 1   1593-1610, 1615-23, 1631-67, 1670-1705).3

 2

 3        From 2015 to 2018, Plaintiff also sought regular treatment from

 4   primary care doctors for these same diabetes-related issues (A.R. 638-

 5   784, 806-12, 912-13, 926-29, 942-43, 947-49, 972-1001, 1005-11, 1034-

 6   35, 1048-59, 1074-75, 1194-1229, 1238-48, 1284-88, 1404-68, 1547-55,

 7   1589-92, 1611-14, 1628-30, 1668-69).   Plaintiff was assessed with,

 8   inter alia, depression, diabetes mellitus,4 diabetic gastroparesis,

 9   diabetic neuropathy, diabetic angiopathy, and shortness of breath

10   (A.R. 640, 656, 662).   In July of 2016, Plaintiff reportedly had an

11   open sore on his right great toe that had not healed, and he was

12   diagnosed with cellulitis of the foot and referred for wound care

13   treatment (A.R. 649-51).   Plaintiff thereafter received periodic wound

14   care treatment for toe ulcers on both feet (A.R. 716-17, 733-35, 779-

15   82, 806-09, 912-13, 926-27, 942-43, 949, 972, 978-86, 990-91, 994-95,

16   1005-06, 1008-11, 1034-35, 1048-49, 1074-75, 1194-95, 1201-02, 1209-

17   12, 1215-18, 1404-05, 1411-12, 1419-22, 1425-28, 1589-92, 1611-14,

18   1628-29, 1668-69).   Treatment providers recommended, inter alia, that

19   Plaintiff wear diabetic shoes daily and limit prolonged walking and

20

21        3
               Plaintiff also presented for emergency treatment in
22   March of 2016 for right hip pain with radiation down his leg with
     a history of surgery for an acetabular fracture (A.R. 861-65).
23   He then was diagnosed with posttraumatic osteoarthritis,
     heterotopic bone formation, sciatica and dehydration neuropathy
24
     (id.). A treatment note from May of 2017 mentions orthopedic
25   surgery to the right hip “15 y/o” (A.R. 891). Plaintiff
     complained of right hip pain in June, July, September and
26   November of 2017, as well as in July of 2018 (A.R. 1002-03, 1036-
     37, 1213, 1249-53, 1624-26).
27
          4
               In August of 2017, Plaintiff was given an insulin pump
28   (A.R. 1095-96).

                                        7
 1   standing.   See, e.g., A.R. 912, 972, 990, 994, 1005, 1010, 1074, 1194,

 2   1209, 1211, 1217, 1404, 1411, 1419, 1592, 1668.

 3

 4        Neurological evaluations from April, July and October of 2017, as

 5   well as from January and July of 2018, reported that Plaintiff walked

 6   with an ataxic gait (A.R. 1080-88, 1535-36).   Nerve conduction and EMG

 7   studies of the lower extremities done in May of 2017 reportedly showed

 8   “[m]oderate to severe neuropathy motor sensory axonal” and lumbar

 9   radiculopathy at L5-S1 with some component of L4 (A.R. 1089-90).     A

10   May, 2017 lumbar spine MRI showed a 2-mm broad-based posterior disc

11   bulge at L3-L4, a 2- to 3-mm broad-based disc posterior disc bulge at

12   L4-L5, and bilateral pars defects with grade 1 anterolisthesis at L5-

13   S1 with a 3-mm broad-based posterior disc bulge at this level (A.R.

14   1091-92).

15

16        Consultative examiner Dr. Gabriel T. Fabella reviewed medical

17   records and prepared a Complete Internal Medicine Evaluation dated

18   August 30, 2018 (A.R. 1499-1506).   Plaintiff reportedly complained to

19   Dr. Fabella of uncontrolled diabetes, diabetic foot ulcers, peripheral

20   neuropathy, and feeling nauseated “all the time” (A.R. 1499-1500).       On

21   examination, Dr. Fabella noted healing diabetic plantar ulcers on the

22   right and left big toes, and decreased sensation and reflexes in the

23   lower extremities (A.R. 1500-03).   Dr. Fabella diagnosed diabetes

24   mellitus with moderate to severe peripheral neuropathy involving both

25   feet and diabetic foot ulcers (A.R. 1503).   Dr. Fabella opined that

26   Plaintiff could: (1) lift and carry 10 pounds occasionally and less

27   than 10 pounds frequently; (2) stand less than two hours in an eight-

28   hour day with normal breaks; (3) sit with no limitation; and

                                         8
 1   (4) frequently stoop or bend; but must (5) avoid working with

 2   dangerous machinery or at unprotected heights.    See A.R. 1503;

 3   compare A.R. 1515-20 (Dr. Fabella’s “Medical Source Statement of

 4   Ability to Do Work-Related Activities (Physical)” form dated

 5   September 6, 2018, reporting similar limitations, i.e., Plaintiff

 6   could: (1) continuously lift and carry up to 10 pounds; (2) sit for

 7   six hours, stand for two hours, and walk for two hours in and eight-

 8   hour workday; (3) occasionally use his hands and feet for work;

 9   (4) never climb stairs, ramps, ladders or scaffolds or balance;

10   (5) occasionally stoop, kneel, crouch and crawl; (6) never work at

11   unprotected heights, around moving mechanical parts, or operate a

12   motor vehicle; and (7) occasionally work in humidity and wetness,

13   around pulmonary irritants, in extreme heat, cold, and around

14   vibrations with moderate noise).5

15

16        Consultative examiner Dr. Khushre Unwalla reviewed medical

17   records and prepared a Complete Psychiatric Evaluation dated

18   August 20, 2018 (A.R. 1507-11).     Plaintiff complained of severe

19   fatigue, numbness in his feet, and depression (A.R. 1507-08).

20   Plaintiff admitted that he uses marijuana on a regular basis and that,

21   the week before, he had used amphetamines he purchased “on the

22   streets” (A.R. 1508).   On examination, Plaintiff reportedly was

23   sobbing, depressed, anxious, tearful and reactive with slow thought

24   processes, negative cognition, poor recall, poor concentration,

25   concrete thinking, and fair insight and judgment (A.R. 1509-10).     Dr.

26
          5
27             Non-examining state agency physicians reviewed the
     record in November of 2016 and February of 2017 and found
28   Plaintiff capable of medium work (A.R. 93-101, 113-21).

                                          9
 1   Unwalla diagnosed depressive disorder (not otherwise specified),

 2   ongoing cannabis abuse, and ongoing amphetamine abuse (occasional),

 3   with a guarded prognosis if Plaintiff does not get treatment and stop

 4   using drugs (A.R. 1510-11).   Dr. Unwalla opined that Plaintiff would

 5   have certain “moderate” limitations (A.R. 1511-13).      In this context,

 6   a “moderate” limitation means “more than a slight limitation . . . but

 7   the individual is still able to function satisfactorily” (A.R. 1512).

 8

 9   III. Substantial Evidence Supports the Conclusion that Plaintiff Can

10        Work.

11

12        Substantial evidence supports the conclusion Plaintiff is not

13   disabled.    No treating physician opined Plaintiff is disabled from

14   work.    As summarized above, consultative examiners Drs. Fabella and

15   Unwalla endorsed a residual functional capacity generally consistent

16   with the residual functional capacity the ALJ assessed.      Compare A.R.

17   20 (residual functional capacity) with A.R. 1503, 1511-13

18   (consultative examiners’ opinions).      These doctors’ opinions

19   constitute substantial evidence to support the ALJ’s determination of

20   non-disability.   See Orn v. Astrue, 495 F.3d 625, 631-32 (9th Cir.

21   2007) (opinion of examining physician can provide substantial evidence

22   to support administrative conclusion of non-disability).

23   Additionally, (although the ALJ did not appear to rely on these

24   opinions), the state agency physicians’ opinions finding Plaintiff

25   capable of medium work also support the Administration’s decision

26   (A.R. 93-101, 113-21).   See Andrews v. Shalala, 53 F.3d 1035, 1041

27   (9th Cir. 1995); Curry v. Sullivan, 925 F.2d 1127, 1130 n.2 (9th Cir.

28   1991).

                                         10
 1         The vocational expert testified that a person with the residual

 2   functional capacity the ALJ found to exist could perform certain jobs

 3   existing in significant numbers in the national economy (A.R. 87-91).

 4   The ALJ properly relied on this testimony in denying disability

 5   benefits.   See Barker v. Secretary of Health and Human Services, 882

 6   F.2d 1474, 1478-80 (9th Cir. 1989); Martinez v. Heckler, 807 F.2d 771,

 7   774-75 (9th Cir. 1986).

 8

 9         To the extent any of the medical evidence is in conflict, it was

10   the prerogative of the ALJ to resolve such conflicts.   See Lewis v.

11   Apfel, 236 F.3d 503, 509 (9th Cir. 2001); see also Treichler v.

12   Commissioner, 775 F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to

13   the ALJ” “to resolve conflicts and ambiguities in the record”).     When

14   evidence “is susceptible to more than one rational interpretation,”

15   the Court must uphold the administrative decision.   See Andrews v.

16   Shalala, 53 F.3d at 1039-40; accord Thomas v. Barnhart, 278 F.3d 947,

17   954 (9th Cir. 2002); Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir.

18   1997).    The Court will uphold the ALJ’s rational interpretation of the

19   evidence in the present case notwithstanding any conflicts in the

20   record.

21

22   IV.   Plaintiff’s Remaining Arguments are Unavailing.

23

24         Plaintiff argues that the ALJ erred in finding Plaintiff not

25   credible and in rejecting portions of Dr. Fabella’s opinions.   No

26   material error occurred.   The ALJ’s residual functional capacity

27   determination properly incorporated Plaintiff’s subjective complaints

28   and Dr. Fabella’s opinions.

                                         11
 1        Consistent with Plaintiff’s testimony that: (1) he suffers

 2   diabetic pressure sores/ulcers on his toes from being on his feet up

 3   to four hours a day (A.R. 47-48, 53, 67, 73-74, 82-84); and (2) he

 4   could lift a maximum of 10 pounds (A.R. 85), walk for no more than 20

 5   minutes at a time (A.R. 49, 84), and sit for up to 30 minutes at a

 6   time before needing to get up (A.R. 84), the ALJ limited Plaintiff to

 7   sedentary work lifting no more than 10 pounds, sitting no more than 30

 8   minutes at a time, and standing no more than 20 minutes at a time for

 9   less than two hours total in an eight-hour day (A.R. 20).   While

10   Plaintiff testified that he supposedly cannot sit for a sedentary job

11   because of allegations of numbness in his right hip and pain in his

12   lower back (A.R. 57-58), Plaintiff also testified that he could sit

13   for up to a half hour at a time before needing to get up and move

14   around to stretch (A.R. 84-85).

15

16        Plaintiff testified that he is nauseous in the mornings, which

17   supposedly prevents him from eating until the afternoon and supposedly

18   prevents him from concentrating sufficiently to run machinery, and

19   Plaintiff also testified he has depression and anxiety (A.R. 56-60,

20   67, 69, 70, 72-73).   However, there is no evidence (or even any

21   specific assertion) that these alleged conditions necessarily limit

22   Plaintiff’s ability to perform simple sedentary work not requiring the

23   running of machinery.

24

25        To the extent Plaintiff may argue that the ALJ failed adequately

26   to account for Plaintiff’s claimed need for rest, any such argument

27   must be rejected.   As noted above, Plaintiff claimed that he must rest

28   after 20 minutes of walking, requires 30 minutes of rest during the

                                        12
 1   day, and, if he naps, he naps for one to two hours (A.R. 332).

 2   Plaintiff never claimed that his alleged conditions require him to nap

 3   (as distinguished from requiring him to rest).   A normal workday would

 4   accommodate Plaintiff’s claimed need for 30 minutes of rest.   See,

 5   e.g., Ward v. Berryhill, 2019 WL 142203, at *10 (S.D. Cal. Jan. 9,

 6   2019), adopted, 2019 WL 339169 (S.D. Cal. Jan. 28, 2019) (typical

 7   workday that includes two 15-minute breaks and one 30-minute lunch

 8   period would accommodate claimant’s need for breaks totaling 30

 9   minutes in a day); Laplante v. Berryhill, 2017 WL 4337100, at *5 (D.

10   Ct. Sep. 29, 2017) (normal workday includes morning, lunch and

11   afternoon breaks); Kelling v. Berryhill, 2017 WL 2118353, at *3 (D.

12   Kan. May 16, 2017) (Social Security Regulations recognize that workday

13   includes a lunch break and two other breaks spaced at approximately

14   two-hour intervals through the workday); see also Social Security

15   Ruling 96-9p (sedentary work provides for seating for approximately

16   six hours in an 8-hour workday, with a morning break, a lunch period,

17   and an afternoon break at approximately 2-hour intervals).

18

19        Plaintiff faults the ALJ for failing to adopt portions of Dr.

20   Fabella’s Medical Source Statement form.   See Plaintiff’s Motion, pp.

21   10-13.   The ALJ gave “substantial weight” to the detailed limitations

22   Dr. Fabella stated in the Complete Internal Medicine Evaluation.

23   See A.R. 20, 22 (citing A.R. 1499-1506).   The ALJ incorporated those

24   limitations, or even greater limitations, into the ALJ’s residual

25   functional capacity assessment.   Id.   However, the ALJ gave “little

26   weight” to the Medical Source Statement form in which Dr. Fabella

27   checked “occasional” limits across all activities for the use of the

28   hands.   See A.R. 22-23 (citing A.R. 1515-20).   The ALJ correctly

                                        13
 1   reasoned that there was no evidence of any upper extremity limitations

 2   supporting the checked entries on this form (A.R. 23).   Indeed, Dr.

 3   Fabella left entirely blank the space on the form calling for an

 4   identification of “the particular medical or clinical findings”

 5   supporting any hand limitations (A.R. 1517).

 6

 7        The ALJ need not have explicitly detailed the reasons for failing

 8   to adopt some of Dr. Fabella’s opinions (which were seemingly

 9   inconsistent with some of Dr. Fabella’s other opinions).   See Nyman v.

10   Heckler, 779 F.2d 528, 531 (9th Cir. 1985) (“Nyman”) (upholding ALJ’s

11   rejection of “the expert opinion of an examining psychologist” despite

12   the fact that the ALJ made the rejection “without stating his reasons

13   for doing so”; ALJ “was not obliged to explicitly detail his reasons

14   for rejecting the psychologist’s opinion”); but see Garrison v.

15   Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (stating, contrary to

16   Nyman, that an ALJ may reject an examining physician's opinion only

17   “by providing specific and legitimate reasons that are supported by

18   substantial evidence”) (citations and quotations omitted).

19

20        Morever, even if the circumstances of the present case required

21   that the ALJ state specific and legitimate reasons for rejecting the

22   portions of Dr. Fabella’s form opinion that the ALJ did not expressly

23   adopt, the ALJ satisfied this requirement.   The ALJ emphasized the

24   virtually nonexistent medical evidence of any upper extremity

25   limitations.   As the ALJ pointed out, the record reflects that

26   Plaintiff complained mostly of lower extremity issues due to diabetic

27   neuropathy/ulcers.   See A.R. 23.   Dr. Fabella’s own examination found

28   normal range of motion in Plaintiff’s shoulders, elbows and wrists

                                         14
 1   (A.R. 1502).   As possible evidence that Plaintiff might have some

 2   upper extremity limitations, Plaintiff points to the emergency room

 3   treatment Plaintiff received in September of 2016 after Plaintiff

 4   intentionally shot himself in his left middle finger with a BB gun,

 5   which had caused some soft tissue swelling.   See Plaintiff’s Motion,

 6   p. 11 (citing A.R. 800-05 (treatment records)).   However, there is no

 7   indication from this treatment (or otherwise) that Plaintiff suffered

 8   any work-related functional limitations of the hand which would

 9   persist for more than 12 months.   See 42 U.S.C. § 423(d)(1)(A)

10   (claimant must prove impairments could be expected to last a

11   continuous period of 12 months).   In sum, no material error occurred

12   with respect to the ALJ’s consideration of Dr. Fabella’s opinions.

13

14                                  CONCLUSION

15

16        For all of the foregoing reasons, Plaintiff's motion for summary

17   judgment is denied and Defendant's motion for summary judgment is

18   granted.

19

20        LET JUDGMENT BE ENTERED ACCORDINGLY.

21

22              DATED: February 6, 2020.

23

24                                               /s/
                                            CHARLES F. EICK
25                                  UNITED STATES MAGISTRATE JUDGE

26

27

28

                                           15
